Case: 13-10073    Date Filed: 09/04/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10073
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:97-cr-00016-CDL-MSH-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

LAMAR PERRY,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (September 4, 2013)



Before DUBINA, HULL and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-10073       Date Filed: 09/04/2013       Page: 2 of 3


       Lamar Perry appeals his 30-month sentence imposed for violating the

conditions of his supervised release. We affirm. 1

       While on probation for various drug offenses, Perry was arrested by Georgia

police for possessing cocaine and marijuana. Perry pleaded guilty in state court

and was sentenced to ten years of probation. Perry’s state-law drug offenses

admittedly violated the conditions of his federal supervised release and called for a

guideline-range sentence of 30 to 37 months. After a hearing, the district court

sentenced Perry to 30 months’ imprisonment.

       Perry argues his sentence was procedurally and substantively unreasonable.

Perry’s arguments lack merit. First, Perry’s sentence was not procedurally

unreasonable. See, e.g., Rita v. United States, 551 U.S. 338, 345, 356, 358 (2007).

Even if brief, the district court’s explanation of Perry’s sentence was nonetheless

sufficient. See United States v. Irey, 612 F.3d 1160, 1195 (11th Cir. 2010) (en

banc). The court properly calculated the guideline range, treated the Guidelines as

advisory, considered the sentencing factors under 18 U.S.C § 3553(a), and did not

rely on clearly erroneous facts. See, e.g., Gall v. United States, 552 U.S. 38, 51

(2007). On this record, Perry has not carried his burden to show procedural

unreasonableness.


       1
          A sentence imposed for revocation of supervised release is reviewed for reasonableness.
United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir. 2006). Such a sentence is upheld
unless it constitutes an abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007).
                                                2
              Case: 13-10073     Date Filed: 09/04/2013    Page: 3 of 3


      Second, Perry’s 30-month sentence was not substantively unreasonable. See

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005) (noting sentencing

courts must only acknowledge their consideration of the § 3553(a) factors, but are

not required to discuss each of the factors considered). Ordinarily, guideline-range

sentences like Perry’s are reasonable. See, e.g., United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). Also, the district court did not improperly weigh

§ 3553(a)’s sentencing factors in considering the recidivist nature of Perry’s state-

law drug offenses. See id.; see also 18 U.S.C. § 3553(a) (noting courts should

consider the nature and circumstances of the offense, as well as the history and

characteristics of the defendant). Moreover, because the weight given to each

§ 3553(a) factor is “a matter committed to the sound discretion of the district

court,” the court did not err in rejecting Perry’s explanations or excuses for his

state-law offenses. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(internal quotation marks omitted). Hence, Perry has not shown his 30-month

sentence was substantively unreasonable.

      Perry’s 30-month sentence for violating the conditions of his supervised

release is AFFIRMED.




                                           3